Appeal by the defendant from a judgment of the Supreme Court, Kings County (O’Brien, J.), rendered June 22, 1984, convicting him of robbery in the second degree (four counts), criminal possession of stolen property in the third degree (two counts), and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence. The defendant was also sentenced on two counts of criminal possession of stolen property in the fourth degree for which he was neither charged nor convicted.
Judgment modified, on the law, by vacating the sentences imposed on the two counts of criminal possession of stolen property in the fourth degree. As so modified, judgment affirmed.
On direct examination, the defendant testified concerning his purchase and use of drugs as part of his defense that his confrontation with the two complainants did not involve a robbery. According to the defendant, he was merely reclaiming his own money from the complainants after they failed to purchase some drugs for him. Therefore, cross-examination as to the defendant’s purchases and use of drugs, which related directly to his defense, was proper under the circumstances.
Since the defendant was not convicted of any counts of criminal possession of stolen property in the fourth degree, the court erred when it imposed sentences for such offenses (see, People v Palmer, 104 AD2d 912). Lazer, J. P., Mangano, Lawrence and Eiber, JJ., concur.